El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
La parte apelada pide la desestimación del recurso inter-puesto en este caso por falta de diligencia en su tramitación. La apelante se opuso por escrito y oralmente en la vista de *871la moción celebrada el oebo de enero actual con asistencia de los abogados de ambas partes.
De los antos resnlta que la parte apelante en julio 6, 1939, acudió a esta Corte Suprema en solicitud de un nuevo tér-mino para tramitar la transcripción, por haberse dejado pa-sar un día por el taquígrafo sin solicitar la prórroga corres-pondiente. Se acompañó un affidavit de méritos y esta Corte concedió el nuevo término solicitado.
Continuó la corte de distrito concediendo sucesivas pró-rrogas a instancias del taquígrafo, la última de las cuales lo fué el dos de enero en curso. De suerte que está viva en dicha corte la tramitación.
Eso no obstante podría ser desestimado el recurso dados los términos en que está redactada la regla 50 del Regla-mento de este tribunal, 17 D.P.R. LNX1Y, a saber, “Expi-rado el término de noventa días desde la fecha en que se pre-sentare el escrito de apelación, y no obstante las prórrogas concedidas por la corte inferior, el tribunal a discreción po-drá desestimar una apelación ... si se probare que el ape-lante no ha proseguido . . . con la diligencia debida . . . ”, y a ello nos inclinaríamos a no ser porque uno de los docu-mentos acompañados a la impugnación de la apelante de-muestra que el taquígrafo en prueba de que está en realidad preparando su trabajo radicó en la corte sentenciadora la parte de la transcripción que tenía lista el 7 de enero en curso formada por ciento doce folios a maquinilla.

En tal virtud ejercitaremos nuestra ¡discreción en el sen-tido de no desestimar el recurso, pero con permiso a la parte apelada de reproducir su moción dentro de tm mes contado a partir de esta fecha, si la parte apelante no ultima la tra-mitación radicando los autos en la Secretaria de este tribunal.